10.2 Form of Letter Agreement Amending Employment Agreements of James D. Rickard, Paul A. Chrisco, Michael K. Bauer, Kevin J. Cecil and Bill D. Wright May [], 2009 [Senior Executive Officer] Community Bank Shares of Indiana, Inc. 101 West Spring Street New Albany, IN47150 Dear [Senior Executive Officer], Community Bank Shares of Indiana, Inc. (the “Company”) anticipates entering into a Securities Purchase Agreement (the “Purchase Agreement”) with the United States Department of Treasury (the “Treasury”) that provides, among other things, for the Treasury’s purchase of Company securities.
